19 F.3d 7
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Maxwell M. TAYLOR, Plaintiff, Appellant,v.DIRECTOR, HILLSBOROUGH COUNTY DEPARTMENT OF CORRECTIONS, ETAL., Defendants, Appellees.
No. 93-1788.
United States Court of Appeals,First Circuit.
January 31, 1994

Appeal from the United States District Court for the District of New Hampshire
Maxwell M. Taylor on brief pro se.
Carolyn M. Kirby, Assistant County Attorney, on brief for appellees.
D.N.H.
AFFIRMED.
Before Breyer, Chief Judge, Torruella and Selya, Circuit Judges.
Per Curiam.


1
We have reviewed the briefs and the record below.  We affirm essentially for the reasons stated in the magistrate judge's report and recommendation, dated June 30, 1993, which was adopted by the district court in an order dated July 13, 1993, judgment entering July 14, 1993.


2
Affirmed.